Citation Nr: 0010297	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  92-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a neck disability, claimed to be the 
result of VA medical treatment.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of teeth, claimed to be the 
result of VA medical treatment.

3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a prostate disorder, claimed to be the 
result of a VA medical examination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This appeal arises from a November 1995 rating decision of 
the Chicago, Illinois, Regional Office (RO).  In that 
decision, the RO denied entitlement to benefits under 
U.S.C.A. § 1151 for a neck disability, loss of teeth, and a 
prostate disorder, each claimed to be the result of VA 
medical treatment or examination.


FINDINGS OF FACT

1.  The veteran has not submitted any competent medical 
evidence of a nexus between increased neck pain and a 1985 
neck surgery at a VA facility.

2.  The veteran has not submitted any competent evidence of a 
nexus between the decay and eventual extraction of his teeth 
and VA medical treatment.

3.  The veteran has not submitted any competent medical 
evidence of a nexus between any prostate or genitourinary 
disorder and a 1993 prostate examination at a VA facility.



CONCLUSIONS OF LAW

1.  The claim for compensation under 38 C.F.R. § 1151 for a 
neck disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for benefits, including treatment, under 
38 U.S.C.A. § 1151, for the loss of teeth, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for compensation under 38 C.F.R. § 1151 for a 
prostate disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking benefits under U.S.C.A. § 1151 for a 
neck disability, loss of teeth, and a prostate disorder, each 
claimed to be the result of VA medical treatment or 
examination.  Compensation is payable for additional 
disability resulting from disease or injury suffered as a 
result of VA medical treatment or examination.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).  
In determining whether additional disability is present, 
compensation is precluded where disability (1) is not 
causally related to VA medical treatment or examination, or 
(2) is merely coincidental with the injury, or aggravation 
thereof, from VA medical treatment or examination, or (3) is 
the continuation or natural progress of diseases or injuries 
for which VA medical treatment or examination was authorized, 
or (4) is the certain or near certain result of the VA 
medical treatment or examination.  38 C.F.R. § 3.358 (1999).  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  38 U.S.C.A. 
§ 1151 (West 1996); 38 C.F.R. § 3.358 (1999).  Although the 
relevant statute was amended, effective in October 1997, to 
require negligence on the part of VA, the veteran's case is 
not affected by that amendment.  See 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  If a claim is not well grounded, 
there is no duty to assist the veteran in developing the 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

To present a well grounded claim, the claimant must provide 
evidence that is sufficient to justify belief by a fair and 
impartial individual that the claim is plausible.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).  Where the determinative 
issue is factual in nature, competent lay evidence may 
suffice.  See Gregory v. Brown, 8 Vet. App. 563, 568 (1996).  
Where the determinative issue involves medical etiology or 
diagnosis, medical evidence is required.  See Lathan, 7 Vet. 
App. at 359.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of a current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
competent evidence of a nexus (i.e., a link or a connection) 
between the injury or disease in service and the current 
disability.  See Epps, 126 F.3d at 1468.  Opinions of the VA 
General Counsel have held that there are similarities, 
including the well-grounded requirement, in the adjudication 
of service connection claims and claims for benefits under 
the provisions of 38 U.S.C.A. § 1151.  See VAOGCPREC 7-97 
(Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 1997).  In 
addition, the Court has ruled that a claimant under the 
provisions of 38 U.S.C.A. § 1151 must submit sufficient 
evidence to make a claim well grounded.  See Ross v. 
Derwinski, 3 Vet. App. 141, 144 (1992); Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  Thus, a claim for benefits under 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
medical examination, or treatment.

Neck Disorder
In May 1985, the veteran underwent surgery at the Iowa City, 
Iowa, VA Medical Center (VAMC).  The VAMC records show that 
the surgery was an anterior cervical diskectomy and fusion at 
C5-C6 and C6-C7, performed to address cervical spondylosis at 
C5-C6 and C6-C7.  In addition, VA medical records contain 
several notations that the veteran reported neck pain 
following a motor vehicle accident in approximately May of 
1993.  The veteran reports that he has had neck pain since 
the surgery in 1985.  He is seeking compensation for claimed 
additional disability in his neck resulting from the 1985 
surgery.

In the report of an August 1999 VA examination, the examiner 
noted that he had reviewed the veteran's claims file and 
medical records.  The veteran reported that in 1985 he sought 
VA treatment for numbness and tingling in his left hand.  He 
was found to have spurring of the cervical spine, and he 
underwent surgery to manage that disorder.  The veteran 
reported that after the operation he continued to have 
occasional tingling in his left hand, and he had pain in his 
neck.  He reported that he continued to have pain in his 
neck, particularly with lifting and carrying even moderately 
heavy objects.  In the 1999 examination, the examiner noted 
that the veteran had a mildly decreased range of motion of 
his neck secondary to pain.  There was tenderness throughout 
C4 to C7.  X-rays revealed the surgical fusion, as well as 
disc space narrowing and degenerative changes.  The examiner 
provided the following opinion:

The examiner was specifically asked to 
comment on whether the surgery resulted 
in additional disability or whether it 
was merely a natural progression of the 
preexisting disorder.  The patient had an 
examination consistent with a neurologic 
deficit and underwent definitive surgical 
management.  Proval of causality is 
difficult as the surgery is an attempt to 
correct an underlying disorder.  To the 
best that I could ascertain, the surgery 
was an attempt to preserve neurologic 
function to the left hand, which appears 
to have been successful.  Whether the 
patient would have developed an 
equivalent amount of pain and discomfort 
in his neck with or without the surgery 
is difficult to say, however I can see no 
clear evidence that the surgery altered 
or would have a significant impact on the 
natural progression of his underlying 
disorder.

The veteran has reported that since the 1985 VA surgery he 
has had additional disability in the form of pain in his 
neck.  The veteran has not submitted any medical evidence 
that links symptoms in his neck to the 1985 surgery.  The VA 
physician who examined the veteran and reviewed his records 
in 1999 stated the opinion that the surgery did not alter the 
veteran's neck beyond the natural progression of his 
underlying disorder.  In the absence of medical evidence or 
opinion that the veteran's neck pain is related to his 1985 
surgery, the Board finds that the claim for benefits under 
38 U.S.C.A. § 1151 for neck pain is not well grounded.  
Therefore, the claim is denied.

Loss of Teeth
The veteran reports that his remaining teeth were extracted 
after they became severely decayed and susceptible to 
breaking and falling out.  He contends that the medication 
that he received in the course of VA medical treatment cause 
his teeth to decay and break.

VA dental records from December 1992 indicate that the 
veteran's remaining lower teeth were found to be 
nonrestorable.  It was reported that the veteran already had 
full upper dentures at that time.  In 1993, the veteran 
underwent full extraction of his lower teeth, with 
construction of full dentures, in 1993.  The VA dental 
records from 1992 and 1993 do not discuss the history of the 
veteran's dental disorders.

In an April 1996 hearing at the RO, the veteran reported that 
a dentist who had examined him in approximately 1991 or 1992 
had told him that the medication that he was taking for pain 
in his neck had caused his teeth to rot.  The veteran 
reported that from 1985 forward, VA physicians had treated 
him with pain medication for ongoing neck pain.  The veteran 
reported that before his teeth were extracted, they were in 
such bad condition that they broke off easily.  In an August 
1998 statement, the veteran wrote that medication that he 
received from a VA hospital had caused his teeth to decay and 
fall out.  He asserted that gum disease was not the cause of 
his tooth loss.  

The veteran has stated, and VA dental records indicate, that 
the veteran's extracted teeth were replaced with dentures.  
Under VA regulations, replaceable missing teeth may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment.  38 C.F.R. § 3.381(a) (1999).  Thus, the potential 
benefit due to veteran's claim with regard to his teeth is 
necessarily limited to service connection for purposes of 
entitlement to examination or treatment.

In a March 1999 remand, the Board sought a dental opinion as 
to whether the extraction of the veteran's teeth was causally 
related to VA medical treatment.  In a VA dental examination 
in August 1999, it was noted as history that psychiatric 
medications had caused the veteran to have dry mouth and 
tooth decay since 1976, and that the veteran had lost all of 
his teeth.  The examining dentist noted that the veteran had 
total loss of all teeth, replaceable by complete dentures.  
In October 1999, the dentist who examined the veteran in 
August 1999 provided the following opinion:

After extensive review of [the veteran's] 
medical and dental records, no cause-
effect relationship exists for the long 
term use of pain or other medications and 
the loss of his teeth.  The extraction of 
this man's teeth was clearly the result 
of long standing chronic periodontal 
disease.

The veteran has stated that a dentist told him that the 
extraction of his teeth was made necessary by the effects of 
medication that he took in the course of VA medical 
treatment.  The medical and dental records in the claims file 
do not contain any such opinion.  The veteran's account of 
what dentists told him does not constitute competent evidence 
for purposes of establishing a well grounded claim.  The 
Court has indicated that a lay person's statement as to what 
a health care professional told him is not competent 
professional evidence for purposes of establishing a well 
grounded claim.  See Robinette v. Brown, 8 Vet. App. 69, 77-
80 (1995).  The VA dentist who has commented in writing on 
the etiology of the extraction of the veteran's teeth 
concluded that the extraction was not related to medication 
that the veteran took.  In the absence of competent evidence 
of a nexus between the veteran's tooth loss and VA treatment, 
the claim for benefits under 38 U.S.C.A. § 1151 is not a well 
grounded claim.  Therefore, the claim must be denied.

Prostate Disorder
The veteran contends that he developed prostatitis as a 
result of a digital rectal examination performed as part of a 
medical examination performed in September 1993 at the VA 
outpatient clinic in Peoria, Illinois.  He reports that the 
examiner used two fingers instead of one to examine him, and 
performed the examination very roughly.  The veteran contends 
that he has experienced prostate problems and other 
genitourinary problems since that examination.

In response to the Board's March 1999 remand, in August 1999, 
a VA urologist conducted an extensive review of the veteran's 
claims file and records, and interviewed the veteran.  The 
veteran reported that the current problems that he attributed 
to the 1993 rectal examination included 'colon discomfort,' 
which he described as a feeling of fullness or discomfort 
deep in his colon.  At the time of the August 1999 
examination, the veteran denied having any incontinence, 
dysuria, urinary tract infection, recurrent prostatitis, or 
history of prostate surgery.  The urologist commented as 
follows:

Specifically asked whether there was 
evidence that it was at least as likely 
that the examination produced injury or 
disease resulted in additional 
disability.  It is my opinion that a 
prostate examination would not result in 
any disability to the patient, 
specifically disability such as he 
describes.  This would be the case even 
if the examiner did use two fingers.

Although the veteran asserts that he has a prostate disorder 
resulting from the 1993 VA examination, the interview and 
records review in August 1999 did not indicate that he 
currently has any disorder of the prostate or other 
genitourinary organs.  Thus, there is not a clear showing 
that the veteran has additional disability upon which to base 
a claim for benefits under 38 U.S.C.A. § 1151.  While the 
veteran described symptoms of discomfort in the colon area, 
the VA urologist opined that his discomfort was not causally 
related to the 1993 rectal examination.  The claims file does 
not contain any other medical finding or opinion that relates 
any genitourinary disorder in the veteran to the 1993 
examination.  In the absence of competent medical evidence of 
a nexus between any current prostate or genitourinary 
disorder and any VA examination or treatment, the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 is not a well 
grounded claim.  Therefore, that claim is denied.


ORDER

As the veteran has not submitted a well grounded claim for 
disability compensation, under the provisions of 38 U.S.C.A. 
§ 1151, for a neck disability, the claim is denied.

As the veteran has not submitted a well grounded claim for 
entitlement, under the provisions of 38 U.S.C.A. § 1151, to 
treatment for loss of teeth, the claim is denied.

As the veteran has not submitted a well grounded claim for 
disability compensation, under the provisions of 38 U.S.C.A. 
§ 1151, for a prostate or other genitourinary disorder, the 
claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


